Citation Nr: 0100060	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
with secondary heart condition, circulatory condition, and 
respiratory condition.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The veteran's claim of entitlement to TDIU is based on 
medical conditions claimed as secondary to nicotine addiction 
beginning in active duty.  Because the TDIU claim is 
"inextricably intertwined" with the other issue, it must be 
deferred pending the outcome of the first issue.


REMAND

Because of recent regulatory changes, the Board finds that 
further development on this case is warranted.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  According to a September 1997 VA examination 
report, the veteran has chronic bronchitis with daily cough 
and sputum production.  A VA examiner in October 1997 
diagnosed the veteran with atrial fibrillation with distant 
history of myocardial infarction. 

The veteran is now claiming entitlement to service connection 
for nicotine dependence with secondary heart condition, 
circulatory condition, and respiratory condition.  The 
veteran reported at the October 1997 VA examination that 
although he had not smoked for the past 40 years, he 
experimented with cigarettes before his service and started 
smoking in earnest during active military duty.  He was 
issued Lucky Strike and Chesterfield cigarettes in his C-
rations, and he used the cigarettes frequently.  He reported 
during the September 1999 examination that he began smoking 
during active duty.  He said that he quit smoking in the 
1960's after a one pack per day history, and he chewed 
tobacco afterward.  He said he did not smoke 

at the time of the September 1999 examination.  

The Board notes that for claims alleging secondary service 
connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide 
medical evidence of a current disability, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between the current disability and 
the nicotine dependence.  On July 24, 1997, the Acting Under 
Secretary of VA for Benefits issued USB Letter 20-97-14 with 
some guidelines for adjudication of claims of entitlement to 
service connection based on tobacco use or nicotine 
dependence.  According to the letter, the two principal 
questions which must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  See USB Letter 20-97-14 (July 24, 
1997).

During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist a 
claimant with the development of facts pertinent to the 
claim, have been substantially revised.  The VA must now 
obtain a medical opinion "when such examination may 
substantiate entitlement to the benefits sought."  While 
this revision specifies that the person submitting a claim 
for benefits shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement" may the VA 
decide a claim for benefits without providing assistance.  
Thus, because there is evidence of current conditions and the 
veteran has alleged that these conditions are the result of a 
nicotine dependence acquired during service, the Board 
determines that further assistance on the first issue is 
warranted.


Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should obtain a medical 
opinion regarding the veteran's use of 
tobacco during service.  The medical 
examiner must review the claims file 
before offering a medical opinion.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran 
acquired a dependence on nicotine during 
service.  If the examiner answers this 
question in the affirmative, another 
opinion should be offered as to whether 
it is at least as likely as not (50 
percent probability or more) that 
nicotine dependence which arose during 
service may be considered the proximate 
cause of the veteran's chronic bronchitis 
with daily cough and sputum production or 
atrial fibrillation with distant history 
of myocardial infarction.

2.  After the RO obtains the requisite 
medical opinion, it should determine 
whether the report is adequate for 
purposes of adjudication, and take any 
corrective action as needed.  The RO 
should then proceed with adjudication of 
the veteran's claim of entitlement to 
service connection for nicotine 
dependence with secondary heart 
condition, circulatory condition, and 
respiratory condition.  After the RO has 
considered the new report and the other 
evidence of record, and made a decision 
on the first issue, the RO should further 
adjudicate the veteran's claim of 
entitlement to TDIU.  If the decisions 
remain adverse, a supplemental statement 
of the case should be issued and the 
veteran should be afforded adequate time 
for a response.

The Board does not intimate any opinion as to the merits of 
any of the issues remaining in appellate status, either 
favorable or unfavorable, at this time.  The veteran and his 
attorney are free to submit additional evidence and argument 
in connection with this matter.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 



